DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FR2004323 on 4/30/20. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites, “a elongation plane” and it appears this language is intended to recite, “an elongation plane.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 12, claim 12 recites, “near to the base” in line 2-3.  The term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is “near” to one person of ordinary skill may not be “near” to another.  For the purposes of this examination, this language will be interpreted as “at.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Alamgir et al (“Alamgir”) (US 2017/0274999).
Re claim 1, Alamgir discloses a seat for a vehicle (Abstract), said seat ([0042]) comprising: 
a frame (102) configured to be mounted on a floor ([0043]) of the vehicle ([0043]), 
a seat cushion (Fig. 7, unlabeled cushion on 102), and 
an adjustment and suspension device (10) comprising a base (106) fixed to the frame (102) and a supporting plate (116) supporting the seat cushion (unlabeled on 102), the supporting plate (116) being fixed to a lower surface (indirectly) of the seat cushion (Fig. 7, unlabeled cushion on 102), the supporting plate (116) being mounted movable (through 112, ) in translation relative to the base (106) in a direction of elevation (through 112), 
wherein the seat (Fig. 7, unlabeled cushion on 102) further comprises a restraint system (114, 112, 101) restraining the supporting plate (116) of the adjustment and suspension device (10) on the frame (102), the restraint system (114, 112, 101) comprising: 
at least one restraint member (101) fixed to the frame (102), the at least one restraint member (101) defining at least one through opening (112) extending along a main direction (Fig. 1) of elongation (Fig. 1) parallel to the direction of elevation (Fig. 1), and 
at least one restraint element (114) fixed to the supporting plate (116), the through opening (112) of the at least one restraint member (101) receiving the at least one restraint element (114) free in translation (via 112) along the main direction of elongation (Fig .1), the at least one through opening (112) being capable of restraining (Fig. 1) said at least one restraint element (114) along a restraint direction (left to right in Fig. 1) perpendicular to the vertical direction (Fig. 1) in the event of vehicle impact (Fig. 1).
Re claim 2, Alamgir discloses the seat according to claim 1, wherein the at least one restraint member (101) comprises two restraint members (101) fixed to the frame (102), each of the two restraint members (101) defining at least one through opening (112) extending along a main direction of elongation parallel (Fig. 1) to the direction of elevation (Fig .1), and the at least one restrain element (114) comprises at least two restraint elements (114) fixed to two walls (101) opposite the supporting plate (116), the two walls (101) mainly extending along a longitudinal direction (Fig. 1) or along a transverse direction (Fig .1, as any extend can be considered a main extent in any direction), the longitudinal and transverse directions being perpendicular to the direction of elevation (Fig .1, as interpreted above).
Re claim 3, Alamgir discloses the seat according to claim 1, wherein the at least one restraint element (114) protrudes from a wall (101) to which said at least one restraint element (114) is fixed (Fig .1).
Re claim 4, Alamgir discloses the seat according to claim 1, wherein the two restraint members (101) are arranged opposite each other (Fig. 1) on opposite sides (of 102) of the frame (102).
Re claim 5, Alamgir discloses the seat according to claim 1, wherein the frame (102) defines a central housing (Fig. 7, between legs of 102) receiving the adjustment and suspension device (10).
Re claim 7, Alamgir discloses the seat according to claim 1, wherein the at least one restraint member (101) comprises at least one plate (116) defining the at least one opening (through which 114 extends) and mainly extending along a elongation plane (Fig. 1) at least partly projecting from an upper surface (left surface of 102 in Fig. 1, being the top of the leg) of the frame (Fig. 1), said elongation plane being parallel (Fig. 1) to the direction of elevation (Fig. 1).
Re claim 8, Alamgir discloses the seat according to claim 7, wherein the elongation plane (Fig. 1) of the at least one plate (116) is parallel to the transverse direction (due to the plate 116 having both a thickness and extending vertically).
Re claim 9, Alamgir discloses the seat according to claim 7, wherein the frame (102) comprises a front section (Fig. 7, such as 202) and a rear section (104) mainly extending along a direction parallel to the transverse direction (Fig. 7) and two side sections (left and right sides of the leg 102) connecting the front and rear sections (202, 104)  mainly extending along a direction parallel to the longitudinal direction (Fig. 7), the at least one plate (116) being fixed equidistant from the two side sections (from the sides of leg 102) along the front section and rear section (104, 202).
Re claim 12, Alamgir discloses the seat according to claim 1, wherein the supporting plate (116) vis movable in translation relative to the base (106) along the direction of elevation reversibly (vertically) between a low position (at the bottom of 112) near to the base (106), a high position (top of 112) away from the base (106), and a plurality of intermediate elevation positions (anywhere between the top and bottom of 112) between the low position (bottom of 112) and the high position (top of 112).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alamgir et al (“Alamgir”) (US 2017/0274999).
Re claim 6, Alamgir discloses the seat according to claim 1, but fails to disclose wherein the at least one restraint member defines two through openings each extending along a direction of elongation parallel to the direction of elevation, the supporting plate comprising four restraint elements received in pairs in the two through openings of the at least one restraint member.
However, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Alamgir wherein the at least one restraint member defines two through openings each extending along a direction of elongation parallel to the direction of elevation, the supporting plate comprising four restraint elements received in pairs in the two through openings of the at least one restraint members (instead of a single 112 on each 101) in order to strengthen the restraint system, as use of multiple elements 112 and 114 on each 101 would be stronger and more rigid.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.

	
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alamgir et al (“Alamgir”) (US 2017/0274999) in view of Pearson et al (“Pearson”) (US 8,226,1632).
Re claim 10, Alamgir discloses the seat according to claim 7, wherein the elongation plane of the at least one plate (116) is parallel to the longitudinal direction (vertically), but fails to disclose an edge of the at least one through opening defining a plurality of restraint housings adapted to restrain the at least one restraint element received in the through opening along the direction of restraint.
However, Pearson discloses an edge (of 209) of the at least one through opening (209) defining a plurality of restraint housings (301, 303) adapted to restrain the at least one restraint element (207) received in the at least one through opening (209) along the direction of restraint (Fig. 2).
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Alamgir with an edge of the at least one through opening defining a plurality of restraint housings adapted to restrain the at least one restraint element received in the through opening along the direction of restraint as disclosed by Pearson in order to allow for incremental adjustment of the restraint element through the opening.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alamgir et al (“Alamgir”) (US 2017/0274999) in view of Stevens et al (“Stevens”) (US 20190118678).
Re claim 13, Alamgir discloses the seat according to claim 1, but fails to disclose wherein the adjustment and suspension device further comprises an actuator configured to move the supporting plate and the seat cushion between the low position, the high position, and the intermediate elevation positions.
However, Stevens discloses wherein the adjustment and suspension device (328) further comprises an actuator (328, [0041]) configured to move the supporting plate (116 of Alamgir) and the seat cushion (at 102 of Alamgir) between the low position, the high position, and the intermediate elevation positions (as defined above).
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Alamgir wherein the adjustment and suspension device further comprises an actuator configured to move the supporting plate and the seat cushion between the low position, the high position, and the intermediate elevation positions as disclosed by Stevens in order to allow for automatic adjustment thereof, or to allow for adjustment in a manner that may utilize more force, as actuators are extremely well-known and common in the art.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Priority:  No response has been provided regarding the priority claim.
Objections to the Claims:  Applicant’s argument with respect to the drawings is not persuasive and objection to the drawings is maintained.  Although Applicant states the claims have been amended, no such amendment is found.  
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that interpretation of the washer 116 as a supporting plate of an adjustment and suspension device that is fixed to a lower surface of the seat cushion is unreasonably broad.  The Examiner respectfully disagrees.  The claim requires a supporting plate “being fixed” to a lower surface of the seat cushion.  That is it.  The claims make no mention of any manner of fixation, any juxtaposition, or even at a minimum, contact.  A roof is “fixed” to a foundation even though they do not contact each other.   Applicant’s interpretation of the claim limitation is overly narrow. 
Applicant next argues that 10 is not an “adjustment device” as it does not adjust anything.  Applicant’s own remarks, page 6, clearly recognizes that the friction between 116 and 102 is “sufficiently high to hold a seated passenger but also sufficiently low to allow movement of the bolt (114) in the slot (112)” (emphasis added).  It is hard to imagine a situation in which movement of the bolt 114 through the slot 112 does not result in adjustment of the seat. That is the primary purposes thereof.  
Applicant next argues that the examiner again is over broadly construing the claim.  However, as discussed above, the examiner contends that instead, Applicant is over narrowly construing the claims.  
Applicant next argues the amended language that the supporting plate supports the seat cushion.  Much like “being fixed,” supporting does not limit of any manner of fixation, any juxtaposition, or even at a minimum, contact.  “Support” is likely broader than “being fixed.”  A foundation very clearly supports a roof, but is nowhere near the roof when assembled.  Similarly, a person’s feet support their head, but make no contact therewith.  The cited supporting plate clearly supports the seat cushion.  
Applicant next argues that various features of the claim are not shown by Alamgir.  However, these features were cited to in the previous rejection and the above.
Applicant’s arguments concerning the new claims are addressed in the above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635